PER CURIAM.
Defendant was found guilty of voluntary manslaughter and armed-criminal action. Pursuant to the jury's verdict, he was sentenced to ten years and five years consecutively. Further, the trial court denied his Rule 29.15 motion.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).